Citation Nr: 1013468	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  04-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service from February 1949 to January 
1953 and from March 1961 to March 1964.  

This matter was most recently before the Board of Veterans 
Appeals (BVA or Board) in August 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC, in order to obtain 
additional evidentiary and procedural development.  

Following the AMC's completion of the requested actions, the 
AMC recertified the appeal to the Board in November 2009, 
following which additional documentary evidence was received 
by the AMC from a medical facility of the service department, 
inclusive of documents not previously reviewed by VA, and 
which were then forwarded to the Board for consideration.  
Such were unaccompanied by a waiver for initial consideration 
by the RO or AMC.  Ordinarily, the Board would solicit a 
waiver for AMC review from the Veteran, but in this instance, 
where further remand is indicated, the AMC will be afforded 
an opportunity to consider the evidence received following 
the completion of the additional development herein sought.  

In January 2010, the Board wrote to the Veteran for the 
purposes of advising him that the Veterans Law Judge who had 
presided at his videoconference hearing before the Board in 
July 2007 was no longer employed by the Board and 
ascertaining whether he wished to appear for another Board 
hearing.  The Veteran was further informed by the January 
2010 correspondence that in the event he failed to reply 
within 30 days, the Board would assume that he did not desire 
a further hearing.  Given that the Veteran did not respond to 
the aforementioned correspondence, the Board will proceed 
accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, VA must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
examination is adequate if it "takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Id.  An 
examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl, 21 Vet. App. 
at 123.

A remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In the Board's August 2007 Remand, the AMC was to afford the 
Veteran a VA respiratory examination and request that the VA 
examiner offer medical opinions as to the following:  

1.  Is it at least as likely as not (50 percent 
or greater probability) that any lung disease 
that is currently present, to include COPD, began 
during service or is causally linked to any 
incident of active duty (from February 1949 to 
January 1953 or from March 1961 to March 1964), 
to include an episode of lobar pneumonia?

2.  There is medical evidence that the Veteran 
was diagnosed with chronic bronchitis in 1959, 
prior to his second period of service.  If it is 
determined that the Veteran had a pre-existing 
lung disease, is it undebatable that it was not 
aggravated during his second period of service?

The record reflects that the Veteran was afforded a VA 
examination in December 2008, findings from which yielded a 
diagnosis of COPD.  The Veteran's VA claims folder was made 
available to the examiner and its review was noted by the 
examiner to show that the Veteran's inservice lobar pneumonia 
had resolved, that no other record until July 1992 documented 
the existence of COPD, and that the Veteran was diagnosed 
with COPD around 1995 or 1996 based on review of previous 
reports of chest X-rays.  

The examiner restated the opinion request as asking whether 
the Veteran's COPD was due to or the result of his pneumonia, 
and responded that the Veteran's COPD was less likely as not 
(less than 50 percent probability) caused by or a result of 
pneumonia.  The stated rationale was that the Veteran had 
been diagnosed and treated for lobar pneumonia while in the 
military, and that based on chest X-rays, his pneumonia had 
resolved.  In the examiner's opinion, the Veteran's COPD was 
more likely than not secondary to a long history of smoking, 
noting that the medical literature stated that in the vast 
majority of cases, the damage to the lungs leading to COPD 
was caused by long-term cigarette smoking.  

Although the VA examiner in December 2008 addressed the 
question of the relationship between the Veteran's inservice 
pneumonia and his COPD, the larger question of whether any 
currently diagnosed lung disease began in service or was 
causally linked to any incident of service was not.  
Moreover, the examiner's rationale for the opinion offered as 
to the linkage, if any, between pneumonia and COPD entailed 
an incorrect statement of fact as to the absence of COPD on 
chest films until 1995 or 1996, or the existence of COPD 
prior to 1992, inasmuch as the record includes the report of 
a chest film in July 1990 indicating the presence of COPD and 
various clinical diagnoses of COPD prior to 1995 and/or 1996.  
In fact, the report of a periodic medical examination 
conducted by the service department in December 1982 denotes 
the existence of the Veteran's COPD.  On the basis of the 
foregoing, the Board concludes that the VA medical 
examination of December 2008 is incomplete, and that such 
report should be returned to that examiner for entry of a 
more complete opinion, fully addressing the Board's original 
queries and founded upon a complete review of the record with 
accurate reporting thereof as to the existence of COPD both 
clinically and/or by X-ray.  It also would be beneficial if 
the examiner is able to review those additional medical 
records, not on file at the time of the December 2008 
examination, which were made a part of the claims folder in 
November 2009.  Remand is required to effectuate this 
request.  

Notice, too, is taken that the AMC on remand requested that 
the Veteran provide more detailed information regarding 
medical examination and treatment afforded him following each 
of his periods of service, to which he did not respond.  One 
such period of treatment concerns a period of hospitalization 
in November 1978 at a VA hospital in Miami, Florida.  Unlike 
the other claimed examinations and/or treatment, the record 
sufficiently identifies the period and location of the 
hospitalization, see VA Form 10-7131, dated December 1, 1978 
(indicating hospitalization of the Veteran at the Miami VA 
Hospital on or about November 20, 1978), and efforts to 
obtain records involving that hospitalization are required 
under the VA's duty to assist.  See 38 C.F.R. § 3.159 (2009).  

As well, as indicated above in the Introduction, certain 
additional documentary evidence has been received by VA 
without consideration thereof to date by the AMC.  On remand, 
following the completion of the other actions, the AMC is 
requested to readjudicate the appellate issue based on all of 
the evidence including that made a part of the record 
following the issuance of the most recent supplemental 
statement of the case in October 2009.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.  Accordingly, this case is REMANDED for the 
following action:

1.  Obtain for inclusion in the Veteran's 
VA claims folder records relating to a 
period of hospitalization at the VA 
Hospital in Miami, Florida, beginning on 
or about November 20, 1978.  

2.  The report of a VA medical 
examination of December 3, 2008, by B. 
G., as well as the entirety of the 
Veteran's VA claims folder, must be 
returned to B. G. for the purpose of 
preparing an addendum to her earlier 
report.  If B. G. is unavailable, or in 
the event that B. G. wishes to further 
examine the Veteran, the Veteran must be 
afforded an additional VA examination for 
evaluation of the nature and etiology of 
his COPD.  The Veteran's claims file must 
be furnished to B. G. or designee in its 
entirety for use in the study of this 
case and an addendum should include a 
statement that the claims folder was made 
available and reviewed, including that 
evidence added to the record since the 
conduct of the December 2008 examination.  

Ultimately, B. G. or designee must answer 
the following with a full supporting 
rationale:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any lung 
disease that is currently 
present, to include COPD, began 
during service or is causally 
linked to any incident of 
active service (from February 
1949 to January 1953 or from 
March 1961 to March 1964), to 
include an episode of lobar 
pneumonia?

The examiner is requested to use less 
likely, as likely or more likely in his 
answer.  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

(b)  There is medical evidence 
that the Veteran was diagnosed 
with chronic bronchitis in 
1959, prior to his second 
period of service.  If it is 
determined that the Veteran had 
a pre-existing lung disease, is 
it undebatable that it was not 
aggravated during his second 
period of service?

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
associated with the claims file since the 
issuance of the October 2009 Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



